DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	This Office Action is in response to amendment filed 3/24/2022.
	Claims 2-3 and 5-22 are pending in this action. Claims 2-3, 5-6, 10, 12, 15-16 and 19-20 are currently amended. Claims 1 and 4 have been cancelled. Claims 21-22 are newly added claims.
	This Office Action is Final.

Response to Arguments
3.	 Applicant's arguments filed 3/24/2022 have been fully considered but they are not persuasive. 
	On pages 6-7 of Applicant’s Remarks, Applicant argues that Beri does not describe the recitations 15 directed to magnifying the image so as to lead the gaze point to a target point on the display. 
	However, Examiner respectfully disagrees. It’s noted that Beri teaches magnifying the image so as to lead the gaze point to a target point on the display (par [0024], the eye tracking module 118 continually monitors the eye position information read by the camera 126 and adjusts the position and content in the magnification window as the eye position information changes). That is once the content (124) is magnified, the eye tracking module 118 continually monitors the eye position information such as the eye position information has reached a boundary of readable content, the content control module 116 displayed a next page of the content 124.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 2-3, 5-7, 9, 10-11, 15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beri et al. (US 2015/0309565 A1; hereinafter Beri).
Regarding claim 6, Beri (Figs. 1, 4A, 4B) discloses a computer implemented method for magnifying content on a display, comprising: 
measuring a user’s gaze so as to locate a gaze point on a display, the gaze point comprising a location on the display at which the user is gazing (par [0023], the eye tracking module 118 accesses eye position information read by the camera 126. The eye position information includes a position on the display 108 (for example x, y coordinates) where a user's eyes focus.  It is noted that the invention uses camera to measure a user’s gaze as disclosed in page 3, lines 17-18 same way as eye tracking and camera of Beri), 
determining a magnification area (Fig. 4B, the magnification window 408) and an un-magnified area (Fig. 4B, displayed content not in magnification window 408) on the display so that the gaze point is within the magnified area (par [0049-0050]); and
magnifying an image on the display in the magnification area (Fig. 4B, the magnification window 408) so that the user can view the image representing at least a portion of the content comprising text (par [0049-0050]) or graphics, and
as to lead the gaze point to a target on the display (par [0024], the eye tracking module 118 continually monitors the eye position information read by the camera 126 and adjusts the position and content in the magnification window as the eye position information changes). 

Regarding claim 19, Beri (Fig. 1) teaches a system for magnifying content on a display, comprising:
a computer (display device 102) comprising or coupled to a display (display 108); and
a camera (camera 126) positioned for measuring a user’s gaze so as to locate a gaze point on the display, the gaze point comprising a location on the display at which the user is gazing (par [0023], the eye tracking module 118 accesses eye position information read by the camera 126. The eye position information includes a position on the display 108 (for example x, y coordinates) where a user's eye is focused); and 
the computer including one or more processors (CPU 104); 
one or more memories (memory 110); and 
an application (display software 114) stored in the one or more memories (memory 110), wherein the application executed by the one or more processors: 
determines a magnification area (Fig. 4B, the magnification window 408) and an unmagnified area (Fig. 4B, displayed content not in magnification window 408) on the display so that the gaze point is within the magnified area (par [0049-0050]); and 
instructs the display to magnify an image on the display in the magnification area (Fig. 4B, the magnification window 408) so that the user can view the image comprising at least a portion of the content comprising at least one of text (par [0049-0050]) or graphics; and wherein the computer:
magnifies the image so as to lead the gaze point to a target on the display (par [0024], the eye tracking module 118 continually monitors the eye position information read by the camera 126 and adjusts the position and content in the magnification window as the eye position information changes). 


Regarding claim 2, Beri (Fig. 1) discloses the system of claim 19, further comprising a gaze tracking device including the camera (camera 126), wherein the gaze tracking device acquires the user’s eye gaze direction so as to obtain the gaze point (par [0024], the eye tracking module 118 continually monitors the eye position information read by the camera 126).

Regarding claim 3, Beri (Fig. 1) discloses the system of claim 19, wherein the computer determines the gaze point from video data outputted from the camera connected to the display (par [0024], the eye tracking module 118 continually monitors the eye position information read by the camera 126).

Regarding claim 5, Beri (Fig. 1) discloses the system of claim 19, wherein the computer comprises a tablet or a smartphone comprising the display (par [0021], the apparatus 100 includes a content display device 102. The content display device 102 is a computing device, for example a desktop computer, laptop, a mobile phone, tablet computer, and the like).

	
Regarding claim 7, Beri discloses the method of claim 6 wherein the determining further comprises locating a first pixel p in the un-magnified area prior to the gaze point moving onto the first pixel p (i.e. eye movements captured by a camera on a content display device to an area of interest on a display where the first pixel (e.g., x, y coordinates of the left and right eyes) is located in the un-magnified area as disclosed in Fig.4A before the gaze point is determined by tracking module 118, see [0023] ), wherein the magnifying comprises mapping the image on the first pixel onto a second pixel p at a predetermined location (i.e. the magnification window is displayed with the mapped content as shown in Fig.4B where the image on the first pixel at x, y coordinates are mapped onto another pixel according expanding area at a predetermined location ; see [0023]).

Regarding claim 9, Beri discloses the method of claim 7.
Beri further teaches wherein the magnification area comprises a focus of magnification (par [0016], a magnification window is created at a focal position on the display where the eye movement is centered) and the method further comprises moving the focus of magnification so that the predetermined location is a substantially fixed position on the display (Fig.4A shows a focal point 406 where the user is looking  in the content 402, thus the focus point 406 can move to other x, y coordinates that based on a user's left and right eyes are focused, the magnified area or predetermined location  is a substantially fixed position on the display).

Regarding claim 10, Beri discloses the method of claim 6.
Beri further teaches identifying a pixel on which the gaze point is located (i.e. eye tracking module 118 accesses eye position information read by the camera 126. The eye position information includes a position on the display 108 (for example x, y coordinates) where a user's left eye and right eye are focused; see[0023]), and providing a focus of magnification (FOM) (par [0016], a magnification window is created at a focal position on the display where the eye movement is centered and [0023] discloses that the eye tracking module 118 determines a focal point on the display by determining an average of the x, y coordinates of the user's left and right eye focus positions ), and the method further comprising moving the focus of magnification onto the pixel when the pixel is in the un-magnified area  (e.g., Fig.4B shows a focus point 406 located in un-magnified area) so that m(t) = p(t) = g(t) , where m(t) is the position of the FOM as a function of time, p(t) is the pixel on which the gaze point is located as a function of time, and g(t) is the position of the gaze point as a function of time ([0026] disclose that “When the eye tracking module 118 determines that the eye position information on the display 108 has not changed for a pre-defined period of time, for example, 2 seconds, the user input invocation module 122 processes a pointer hover gesture at the focal position on the display 108”and [0026] further discloses that “the opened item is displayed for a pre-determined amount of time”.  Thus all gaze point g(t) (i.e. eye position on the display), position of the FOM m(t) (i.e. focal position) and a pixel on which the gaze point is located p(t) (i.e. item such as menu or toolbar) are equal as a function of time).

Regarding claim 11, Beri (Fig. 3) discloses the method of claim 6, wherein the determining comprises (1) fixing the gaze point on the display in the magnification area, or (2) tracking the gaze point and positioning the magnification area over the tracked gaze point (par [0024], the eye tracking module 118 continually monitors the eye position information read by the camera 126 and adjusts the position and content in the magnification window as the eye position information changes and [0027], The method 200 follows a user's eye movements and adjusts the magnification window and its contents according to the user's eye movements), or a combination of (1) and (2).

Regarding claim 15, Beri (Figs. 4A, 4B) discloses the method of claim 6, further comprising providing a focus of magnification on the display (par [0016], a magnification window is created at a focal position on the display where the eye movement is centered) and wherein the focus of magnification (FOM) magnifies the image so as to lead the gaze point to the target comprising a target point on the display (par [0023], the magnifying module 120 creates a magnification window to display portion of the content at the area of interest and positions the magnification window centered above the focal point on the display 108) (par [0024], the eye tracking module 118 continually monitors the eye position information read by the camera 126 and adjusts the position and content in the magnification window as the eye position information changes). 


Regarding claim 18, Beri disclose the method of claim 6.
Beri (Fig. 4A) further teaches wherein the magnification area comprises a focus of magnification (408).  Beri further teaches the method further comprises moving the FOM smoothly towards the gaze point (i.e. as soon as the user’s eyes move to area interest where the gaze point or user’s eye is focused, then the focal point or FOM will move toward the gaze point since the focal point on the display is determined by an average of the x, y coordinates of the user's left and right eye focus position ; see [0023]) .


Regarding claim 20, this claim is substantially recited same limitation of claim 10. Therefore, it is analyzed as claim 10.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Beri in view of Yuan (US 2011/0006978 A1).

Regarding claim 8, Beri and Yuan disclose the method of claim 7. Beri further teaches wherein the locating comprises identifying the first pixel based on the measurement of the user’s gaze (par [0023], the eye tracking module 118 accesses eye position information read by the camera 126).  However, Beri does not expressly teach identifying the first pixel based on the nature of the viewing being performed by the user.
Yuan (Fig. 4D) further teaches wherein the locating comprises predicting or identifying the first pixel based on the measurement of the user’s gaze and the nature of the viewing being performed by the user (par [0074-0075] discloses that the that nature of the viewing being performed by the period of time gazing of a user on the viewing area).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Beri with Yuan to teach wherein the locating comprises predicting or identifying the first pixel based on the measurement of the user’s gaze and the nature of the viewing being performed by the user. The suggestion/motivation would have been to provide a better viewing experience.

10.	Claims 12-14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Beri in view of Kempinski (US 2015/0128075 A1).

Regarding claim 12, Beri discloses the method of claim 6. Beri further teaches the magnification area (e.g., Fig. 4B, the magnification window 408).  Beri [0024] further teaches “When the eye position information read by the camera 126 identifies that the eye position information has reached a boundary of readable content (e.g., a bottom of a page), the content control module 116 displays a next page of the content 124”.  Thus, it is clear that Beri suggests that the computer automatically scrolling the content on the display when the gaze point is in a scroll zone on the display and so that more of the content enters the magnification area.
 Although Beri does not explicitly use the word “scrolling”, it would have been obvious that displaying the next page of the content 124 of Beri in [0024] is a function of scrolling.  Furthermore, Kempinski (Fig. 2) teaches further comprising the computer automatically scrolling the content on the display when the gaze point is in a scroll zone on the display (Display screen 114 is configured to display scrollable content) (par [0051-0052] and par [0041] [0062] [0092], the direction of automatic scrolling may be determined by the location of the gaze point within the scroll zone. The scrolling direction may be such that additional content is displayed in the vicinity of the content at the gaze point). Thus, combining the teaching displaying a next page of the content in the magnification area of Beri with automatically scrolling content of Kempinski would meet the claim limitation “so that more content enters the magnification area”.
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Beri with Kempinski to teach the computer automatically scrolling the content on the display when the gaze point is in a scroll zone on the display and so that more of the content enters the magnification area. The suggestion/motivation would have been to provide a more convenient viewing experience.

Regarding claim 13, Beri and Kempinski disclose the method of claim 12. Beri [0024] further teaches “When the eye position information read by the area 126 identifies that the eye position information has reached a boundary of readable content (e.g., a bottom of a page), the content control module 116 displays a next page of the content 124”. Thus, it is clear that Beri suggests that the scroll zone is outside a central region of the display (bottom of the page) so that more of the content enters the magnification area as the content is read by the user.
Beri does not explicitly use the word “scrolling” nor teach wherein the scrolling comprises scrolling the content towards an opposite side of the display 
Kempinski (Fig. 3) teaches wherein the scroll zone is outside a central region of the display (par [0057], new gaze direction 122b may be directed toward display screen 114 or may (as shown in FIG. 3) be directed toward a point beyond or outside an edge of display screen 114) and the scrolling comprises scrolling the content towards an opposite side of the display (par [0058], a direction of automatic scrolling may be similarly determined by the direction of displacement vector 130. For example, the direction of automatic scrolling may be opposite the direction of displacement vector 130). Thus, combining the teaching displaying a next page of the content in the magnification area of Beri with automatically scrolling content of Kempinski would meet the claim limitation “so that more content enters the magnification area”.
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Beri with Kempinski to teach wherein the scroll zone is outside a central region of the display and the scrolling comprises scrolling the content towards an opposite side of the display so that more of the content enters the magnification area as the content is read by the user. The suggestion/motivation would have been to provide a more convenient viewing experience.

Regarding claim 14, Beri and Kempinski disclose the method of claim 13.
Beri (Fig. 4A) further teaches wherein the central region has an area in a range of 1/10-1/3 of the area of the display (area where focal point 406, is a range of 1/10-1/3 of the area of the display), a speed of the scrolling is a function of the amount of magnification (par [0031]). 
Beri does not teach the speed in a horizontal direction is increased when the gaze point is in the leftmost scroll zone so as to facilitate moving to the beginning of a new line of text.
Kempinski teaches the speed in a horizontal direction is increased when the gaze point is in the leftmost scroll zone so as to facilitate moving to the beginning of a new line of text (par [0041] [0058], a gaze point near a right or left side may initiate horizontal automatic scrolling).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Beri with Kempinski to teach the speed in a horizontal direction is increased when the gaze point is in the leftmost scroll zone so as to facilitate moving to the beginning of a new line of text. The suggestion/motivation would have been to provide a more convenient viewing experience.

Regarding claim 21, Beri discloses the system of claim 19. Beri [0024] further teaches “When the eye position information read by the camera 126 identifies that the eye position information has reached a boundary of readable content (e.g., a bottom of a page), the content control module 116 displays a next page of the content 124”.  Thus, it is clear that Beri suggests that the computer automatically scrolling the content on the display into the magnification area when the gaze point is in a scroll zone on the display 
 Although Beri does not explicitly use the word “scrolling”, it would have been obvious that displaying the next page of the content 124 of Beri in [0024] is a function of scrolling.  Furthermore, Kempinski (Fig. 2) teaches further comprising the computer automatically scrolling the content on the display when the gaze point is in a scroll zone on the display (Display screen 114 is configured to display scrollable content) (par [0051-0052] and par [0041] [0062] [0092], the direction of automatic scrolling may be determined by the location of the gaze point within the scroll zone. The scrolling direction may be such that additional content is displayed in the vicinity of the content at the gaze point). Thus, combining the teaching displaying a next page of the content in the magnification area of Beri with automatically scrolling content of Kempinski would meet the claim limitation “automatically scrolling the content on the display into the magnification area when the gaze point is in a scroll zone on the display”.

Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Beri with Kempinski to teach automatically scrolls the content on the display into the magnification area when the gaze point is in a scroll zone on the display. The suggestion/motivation would have been to provide a more convenient viewing experience.

Regarding claim 22, Beri discloses the system of claim 19. Beri further teaches the magnification area (e.g., Fig. 4B, the magnification window 408).  Beri [0024] further teaches “When the eye position information read by the camera 126 identifies that the eye position information has reached a boundary of readable content (e.g., a bottom of a page), the content control module 116 displays a next page of the content 124”.  Thus, it is clear that Beri suggests that “more of the content enters the magnification area as the content is read by the use”
Beri does not teach further comprising a focus of magnification (FOM) on the display and a plurality of scroll zones outside a central region of the display, wherein the computer scrolls the content towards an opposite side of the display, including:
if the user is reading a line of the content comprising text, and reaches the one of the scroll zones on the right edge of the screen, the FoM is moved to the right and the text moves to the left into the magnification area, and
in order to move to a beginning of the next line, the user looking at the one of the scroll zones at the left edge of the display causes the FoM to move to the left and the text to move into the magnification area.

Kempinski teaches further comprising a focus of magnification (FOM) on the display and a plurality of scroll zones outside a central region of the display, wherein the computer scrolls the content towards an opposite side of the display so that more of the content enters the display area as the content is read by the user, including:
if the user is reading a line of the content comprising text, and reaches the one of the scroll zones on the right edge of the screen, the FoM is moved to the right and the text moves to the left into display area (par [0041], a gaze point near a right or left side may initiate horizontal automatic scrolling), and
in order to move to a beginning of the next line, the user looking at the one of the scroll zones at the left edge of the display causes the FoM to move to the left and the text to move into the display area (par [0041], if the displayed content includes displayed text (e.g., and is constrained to scroll up or down only) and the location of the gaze point in the scroll zone is near the last lines of displayed text (near the bottom of the display window), the scrolling direction may be upward so as to display the following lines of the text). 
Thus combining the scrolling left and right text on the display area of Kempinski to the teaching the magnification area of Beri would meet the claimed limitation “text moves to the left into the magnification” and “:text move to move into the magnification area”.
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Beri with Kempinski to teach if the user is reading a line of the content comprising text, and reaches the one of the scroll zones on the right edge of the screen, the FoM is moved to the right and the text moves to the left into the magnification area, and in order to move to a beginning of the next line, the user looking at the one of the scroll zones at the left edge of the display causes the FoM to move to the left and the text to move into the magnification area. The suggestion/motivation would have been to provide a more convenient viewing experience.

Allowable Subject Matter
11.   Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D. NGUYEN can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGAN T. PHAM-LU/Examiner, Art Unit 2691   

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691